Citation Nr: 1432810	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  08-07 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for multiple osteomas as a result of ionizing radiation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel






INTRODUCTION

The Veteran served on active duty from February 1951 to February 1954.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts (RO).

This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2013).  

The issue of entitlement to service connection for multiple osteomas as a result of ionizing radiation is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran contends that his currently diagnosed multiple osteomas were caused by exposure to radiation emitted during atmospheric testing of nuclear weapons while he was in service.  He further contends that a few years subsequent to discharge from service, he developed "bumps" under his skin, to include on the head, neck, legs, and back.  In this regard, the Board notes that the Veteran is a confirmed participant in Operation TUMBLER-SNAPPER for the period of April 1, 1952 through June 20, 1952; thus, exposure to radiation during service is conceded, as such operation involved the onsite participation in a test involving the atmospheric detonation of a nuclear device.   

Post-service treatment records include a January 2007 report from D.B., D.O., the Veteran's private physician.  D.B. indicated that the Veteran was a patient of his practice since 1973, and noted the Veteran's history of exposure to ionizing radiation due to atomic bomb testing during service in the 1950's, when he was stationed in Nevada.  D.B. indicated that examination of the Veteran revealed numerous subcutaneous masses of various sizes on the back and the abdomen, as well as on the posterior aspect of the ears.  D.B. opined that such lesions appeared after the atomic bomb testing, thus there appeared to be a cause and effect relationship between them and the Veteran's service.  D.B. concluded that only a biopsy of one of the lesions could definitively rule out malignancy.  In December 2010, the Veteran underwent a VA examination during which the examiner diagnosed subcutaneous nodules on the legs, back, abdomen, neck, and skull.  The examiner opined that the Veteran's current subcutaneous nodules were not present during service, nor manifested to a compensable degree during a year after discharge from service.  The examiner concluded that such lesions were not related to the Veteran's service in Nevada.    

The Board finds the private and VA examinations and opinions inadequate for purposes of adjudication.  Specifically, neither examiner provided any rationale in support of their opinions.  Moreover, it is unclear to the Board whether the Veteran's current diagnosis of subcutaneous nodules is a "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b) (2013) or established by competent scientific or medical evidence that the claimed condition is a radiogenic disease).  In this regard, further examination is necessary in order to determine whether the nodules are malignant, to include a lymphoma or skin cancer, or in the alternative, a tumor of the brain and central nervous system.  See Id.  Therefore, another VA examination and opinion are necessary prior to a determination in this case.  38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, if the requested examiner determines that the Veteran has a "radiogenic disease," then the RO must follow the procedures of 38 C.F.R. § 3.311(c), to the extent that they have not been completed.  

Finally, prior to the aforementioned requested examination, the Board finds that dose data must be requested from the appropriate department, and such data must be reviewed by the examiner in conjunction with the examination.  38 C.F.R. § 3.159.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all healthcare providers who have evaluated or treated him for multiple osteomas.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  The Veteran's service personnel records, service treatment records, as well as the Veteran's statements regarding exposure to ionizing radiation during service (to include as a confirmed participant in Operation TUMBLER-SNAPPER for the period of April 1, 1952 through June 20, 1952), must be forwarded to the appropriate department for a dose estimate for the reported periods of exposure. 

3.  Upon completion of the above development, the Veteran must be afforded an appropriate VA examination to determine whether any currently or previously diagnosed osteoma and/or subcutaneous nodule disorder is related to his military service, to include exposure to radiation.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All indicated testing must be conducted, to include a biopsy of any lesions present.  All pertinent symptomatology and findings should be reported in detail.  Based on the clinical examination, a review of the evidence of record (to include the dose estimate), and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed osteoma and/or subcutaneous nodule disorder is related to the Veteran's active military service, to include his exposure to radiation.  The examiner must also state whether any currently or previously diagnosed osteoma and/or subcutaneous nodule disorder is a "radiogenic disease," to include a lymphoma, skin cancer, or a tumor of the brain and central nervous system.   

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  If it is determined the Veteran has a "radiogenic disease" as per 38 C.F.R. § 3.311(b)(2), forward the Veteran's claims file to VA's Under Secretary for Benefits for consideration in accordance with 38 C.F.R. § 3.311(c).  

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



